DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 10, 12-14, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongberg (US 20140266718) in view of Chiu (US 20190318827).

Regarding claim 1, A method of communicating information to a telecommunicator, the method comprising: 
at an AED network server, receiving defibrillator incident information generated by and automated external defibrillator (AED) directly or indirectly from the AED in real time during the emergency use of the AED; and (“In one aspect, a monitoring system includes a defibrillator having a communication module to periodically generate a message based on an operational status of the defibrillator. The monitoring system also includes a network and a central server communicatively coupled with the communication module of the defibrillator through the network to analyze the message and/or to perform an action based on the operational status of the defibrillator” Bongberg: paragraph 6)
transmitting at least selected portions of the defibrillator incident information from the AED network server directly or indirectly to a Public Safety Answering Point (PSAP) responsible for handling calls to emergency services originating from an area that includes a current location of the AED, (“The communication module may override the periodic awakening in order to automatically enter the active mode from the sleep mode when the defibrillator is in the open state. The central server may also establish a bi-directional communication through the cellular network between a medical professional and/or an operator of the defibrillator when the defibrillator is in the open state” Bongberg: paragraph 14 & “The central server may also determine a present geo-spatial location of the defibrillator using the global positioning circuit and/or a cellular device triangulation of the communication module” Bongberg: paragraph 15)
wherein the selected defibrillator incident information is forwarded to the PSAP in real time during the emergency use of the AED such that the selected defibrillator incident information can be utilized in real time by the telecommunicator to provide directions to a caregiver utilizing the AED or a caller at the location of the AED during the emergency use of the AED. (“In addition to facilitating the maintenance and regulatory compliance of the heterogeneous network 140 of the organization 126 such that the defibrillators 104 are in top working condition, the central server 100 may additionally receive the message 110 and the geospatial location 118 of the defibrillator 104 and/or housing 106 that is in the open state 132 (e.g., has been opened to respond to a medical emergency). The communication module 102 may relay the message 110 at the time the defibrillator 104 enters the open state 132 or at any time after the open state 132 begins. In addition, multiple and/or continuous messages 110 may be relayed as battery conservation may be of little concern during the emergency. The message 110 may include additional data such as diagnostic information collected from the defibrillator 104 in the open state 132 once a set of pads associated with the defibrillator 104 are placed on the victim 131” Bongberg: paragraph 50 & “In one preferred embodiment, as shown and described in conjunction with FIG. 9, the communication module 102 may have the capability to initiate a bi-directional communication 134 between the operator 130 of the defibrillator 104 in the open state 132 and the medical professional 136. The bi-directional communication 134 may be mediated by the central server 100 or may occur directly between the operator 130 and the medical professional 136 through the network (e.g., the cellular network 103)” Bongberg: paragraph 52)
Bongberg does not specifically disclose the particular PSAP system for handling calls to emergency services. Chiu discloses an emergency response system that teaches the use of a PSAP system to handle emergency responses routed through a PSAP system (“In certain implementations, the technologist will make an emergency services call from call center phone 56, and the call will be routed to the PSAP 40 responsible for the jurisdiction in which the patient, not the call center 54, is located. In additional implementations, the PSAP 40 will receive data indicating the patient's location by querying an ALI database 48 record associated with the call center phone 56” Chiu: paragraph 22). Modifying Bongbert to utilize a PSAP system for handling the emergency responses would increase the overall utility of the system by providing the user with a pre-existing solution. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bongberg according to Chiu.

Regarding claim 2, A method as recited in claim 1 wherein the AED network server processes at least some of the defibrillator incident information received from the AED and at least some of the selected defibrillator incident information transmitted to the PSAP is transmitted in a different format than such defibrillator incident information was received in. (“In addition to facilitating the maintenance and regulatory compliance of the heterogeneous network 140 of the organization 126 such that the defibrillators 104 are in top working condition, the central server 100 may additionally receive the message 110 and the geospatial location 118 of the defibrillator 104 and/or housing 106 that is in the open state 132 (e.g., has been opened to respond to a medical emergency). The communication module 102 may relay the message 110 at the time the defibrillator 104 enters the open state 132 or at any time after the open state 132 begins. In addition, multiple and/or continuous messages 110 may be relayed as battery conservation may be of little concern during the emergency. The message 110 may include additional data such as diagnostic information collected from the defibrillator 104 in the open state 132 once a set of pads associated with the defibrillator 104 are placed on the victim 131” Bongberg: paragraph 50; sending multiple pieces of information received/determined separately together as one message)

Regarding claim 3, A method as recited in claim 1 further comprising displaying at least some of the selected defibrillator incident information on a display at the PSAP for use by the telecommunicator in real time while communicating with the caregiver or caller. (“transmits it to PSAP 40 for display on the PSAP terminal 44, thereby allowing the PSAP operator to dispatch emergency responders to the correct patient location” Chiu: paragraph 37 & “A message describing the current diagnosis, such as “heart attack” may then be displayed to the PSAP operator” Chiu: paragraph 83)

Regarding claim 4, A method as recited in claim 3 further comprising the telecommunicator utilizing the selected defibrillator incident information to provide directions to the caregiver or caller during the emergency use of the AED. (“FIG. 9 is a bi-directional defibrillator communication view which shows a defibrillator in use by an operator attempting to save a victim, a bi-directional communication of the defibrillator forming between the operator and one or more medical professionals associated with a medical facility and/or an emergency vehicle, a cellular network triangulation conveying an open AED location to the medical professional, the bi-directional communication additionally giving confidence to the operator such that operator uses the defibrillator in the absence of the medical professionals, according to one or more embodiments” Bongberg: paragraph 101)

Regarding claim 5, A method as recited in claim 1 further comprising, at the AED network server, determining the appropriate PSAP to forward the selected defibrillator incident information to based at least in part on the current location of the AED. (“In certain implementations, the technologist will make an emergency services call from call center phone 56, and the call will be routed to the PSAP 40 responsible for the jurisdiction in which the patient, not the call center 54, is located” Chiu: paragraph 22)

Regarding claim 6, A method as recited in claim 1 wherein the AED network server forwards the selected defibrillator incident information to an emergency services interface, the method further comprising, at the emergency services interface, determining the appropriate PSAP to forward the selected defibrillator incident information to based at least in part on the current location of the AED. (“In certain implementations, the technologist will make an emergency services call from call center phone 56, and the call will be routed to the PSAP 40 responsible for the jurisdiction in which the patient, not the call center 54, is located” Chiu: paragraph 22)

Regarding claim 7, A method as recited in claim 1 wherein the selected defibrillator incident information includes a current instruction state of the AED. (“The defibrillator 104 may send the message 110 (which may contain the unique identifier 112 of the communication module 102 and/or the defibrillator 104, the operational state 114 of the communication module 102 and/or the defibrillator 104” Bongberg: paragraph 45)

Regarding claim 9, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 10, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 12, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 13, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 14, A method as recited in claim 12 wherein the message is a triggering message that causes the AED to generate a predetermined audio instruction that is prestored by the AED. (“The defibrillator 104Y may give even more specific instructions to anyone nearby, such as the voice alert 712 which may indicate an estimated distance to the victim 131 such as "cardiac arrest within 500 feet."” Bongberg: paragraph 98)

Regarding claim 18, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 19, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 21, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 22, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 23, the claim is interpreted and rejected as claim 7 stated above.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongberg in view of Chiu and further in view of Official Notice.

Regarding claim 8, A method as recited in claim 7 wherein the selected defibrillator incident information further includes an indication of an amount of time that the AED has been in the current instruction state is not specifically disclosed by Bongberg and Chiu. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to include a timer for displaying the current amount of time spent on a task. Modifying Bongberg and Chiu to include a timer for instructions would increase the overall utility of the system by providing the user with an easy to understand image of how long things have taken. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bongberg and Chiu according to Official Notice.

Regarding claim 11, An AED as recited in claim 9 configured to transmit the defibrillator incident information to the PSAP via at least an emergency services interface (ESI) is not specifically disclosed by Bongberg and Chiu. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use an ESI for handling emergency service communications. Modifying Bongberg and Chiu to use an ESI would increase the overall functionality of the system by utilizing an already existing interface. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bongberg and Chiu according to Official Notice.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongberg in view of Chiu and further in view of Matos (US 20070299473).

Regarding claim 15, A method as recited in claim 14 wherein the triggering message causes the AED to play or replay a CPR guidance instruction is not specifically disclosed by Bongberg and Chiu. Matos disclose an defibrillator system with voice instructions (“In the event of a failure of communication between the portable unit 104 and the central station 300, the portable unit may utilize automatic external defibrillator/pacer analysis, logic and control circuits 128, instead of commands from the medical professional, for control of PU electrical therapy. Automatic external defibrillators, AED's, as they are known in the art, contain circuits which analyze electrocardiogram signals, and, if ventricular fibrillation is detected, apply a high voltage shock to the victim of a cardiac arrest. They can provide pre-programmed voice prompts, for user instruction” Matos: paragraph 532). Modifying Bongberg and Chiu to include CPR guidance instruction would increase the overall safety of the device by providing the user with instructions to attempt to save a life. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bongberg and Chiu according to Matos.

Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongberg in view of Chiu in view of Matos and further in view of Official Notice.

Regarding claim 16, A method as recited in claim 14 wherein the triggering message causes the AED to play or replay an instruction that requests a user to select an operating mode appropriate for a patient that the AED is being used for is not specifically disclosed by Bongberg, Chiu and Matos. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to give instructions regarding what mode of operation a device should be put in for proper use. Modifying Bongberg, Chiu and Matos to include mode of operation instructions would increase the usability of the system by providing additional instructions to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bongberg, Chiu and Matos according to Official Notice.

Regarding claim 17, A method as recited in claim 14 wherein the triggering message causes the AED or a unit associated with the AED to play an audio request to turn the AED on is not specifically disclosed by Bongberg, Chiu and Matos. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to give instructions to turn on an electronic device. Modifying Bongberg, Chiu and Matos to include instructions to turn on the device would increase the usability of the system by providing additional instructions to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bongberg, Chiu and Matos according to Official Notice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14 of U.S. Patent No. 11,210,919. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:

Claim
Application
11,210,919
1
1. A method of communicating information to a telecommunicator, the method comprising: at an AED network server, receiving defibrillator incident information generated by and automated external defibrillator (AED) directly or indirectly from the AED in real time during the emergency use of the AED; and transmitting at least selected portions of the defibrillator incident information from the AED network server directly or indirectly to a Public Safety Answering Point (PSAP) responsible for handling calls to emergency services originating from an area that includes a current location of the AED, wherein the selected defibrillator incident information is forwarded to the PSAP in real time during the emergency use of the AED such that the selected defibrillator incident information can be utilized in real time by the telecommunicator to provide directions to a caregiver utilizing the AED or a caller at the location of the AED during the emergency use of the AED.  
1. A method of communicating information to a telecommunicator, the method comprising: at an AED network server, receiving a current location of an automated external defibrillator (AED) that has been deployed for emergency use; at the AED network server, receiving defibrillator incident information generated by the AED, the defibrillator incident information being received directly or indirectly from the AED in real time during the emergency use of the AED; and transmitting at least selected portions of the defibrillator incident information from the AED network server directly or indirectly to a Public Safety Answering Point (PSAP) responsible for handling calls to emergency services originating from an area that includes the current location of the AED, wherein the selected defibrillator incident information is forwarded to the PSAP in real time during the emergency use of the AED such that the selected defibrillator incident information can be utilized in real time by the telecommunicator to provide directions to a caregiver utilizing the AED or a caller at the location of the AED during the emergency use of the AED.
2
2. A method as recited in claim 1 wherein the AED network server processes at least some of the defibrillator incident information received from the AED and at least some of the selected defibrillator incident information transmitted to the PSAP is transmitted in a different format than such defibrillator incident information was received in.  
2. A method as recited in claim 1 wherein the AED network server processes at least some of the defibrillator incident information received from the AED and at least some of the selected defibrillator incident information transmitted to the PSAP is transmitted in a different format than such defibrillator incident information was received in.
3
3. A method as recited in claim 1 further comprising displaying at least some of the selected defibrillator incident information on a display at the PSAP for use by the telecommunicator in real time while communicating with the caregiver or caller.  
3. A method as recited in claim 1 further comprising displaying at least some of the selected defibrillator incident information on a display at the PSAP for use by the telecommunicator in real time while communicating with the caregiver or caller.
4
4. A method as recited in claim 3 further comprising the telecommunicator utilizing the selected defibrillator incident information to provide directions to the caregiver or caller during the emergency use of the AED.  
4. A method as recited in claim 3 further comprising the telecommunicator utilizing the selected defibrillator incident information to provide directions to the caregiver or caller during the emergency use of the AED.
5
5. A method as recited in claim 1 further comprising, at the AED network server, determining the appropriate PSAP to forward the selected defibrillator incident information to based at least in part on the current location of the AED.  
5. A method as recited in claim 1 further comprising, at the AED network server, determining the appropriate PSAP to forward the selected defibrillator incident information to based at least in part on the current location of the AED.
6
6. A method as recited in claim 1 wherein the AED network server forwards the selected defibrillator incident information to an emergency services interface, the method further comprising, at the emergency services interface, determining the appropriate PSAP to forward the selected defibrillator incident information to based at least in part on the current location of the AED.  
6. A method as recited in claim 1 wherein the AED network server forwards the selected defibrillator incident information to an emergency services interface, the method further comprising, at the emergency services interface, determining the appropriate PSAP to forward the selected defibrillator incident information to based at least in part on the current location of the AED.
7
7. A method as recited in claim 1 wherein the selected defibrillator incident information includes a current instruction state of the AED.  
7. A method as recited in claim 1 wherein the selected defibrillator incident information includes a current instruction state of the AED.
8
8. A method as recited in claim 7 wherein the selected defibrillator incident information further includes an indication of an amount of time that the AED has been in the current instruction state.  
8. A method as recited in claim 7 wherein the selected defibrillator incident information further includes an indication of an amount of time that the AED has been in the current instruction state.
9
9. An automated external defibrillator (AED) configured to transmit selected defibrillator incident information directly or indirectly to a Public Safety Answering Point (PSAP) responsible for handling calls to emergency services originating from an area that includes a current location of the AED, wherein the selected defibrillator incident information is forwarded to the PSAP in real time during the emergency use of the AED such that the selected defibrillator incident information can be utilized in real time by the telecommunicator to provide directions to a caregiver utilizing the AED or to a caller at the location of the AED during the emergency use of the AED, wherein the selected defibrillator incident information includes at least one of a current or a next instruction state of the AED.  
-
10
10. An AED as recited in claim 9 configured to transmit the defibrillator incident information to the PSAP via at least an AED network server.  
-
11
11. An AED as recited in claim 9 configured to transmit the defibrillator incident information to the PSAP via at least an emergency services interface (ESI).  
-
12
12. A method comprising: at an AED network server, directly or indirectly receiving a message from a telecommunicator at a Public Safety Answering Point (PSAP); and forwarding the message, or transmitting at least a portion of the information contained in the message, directly or indirectly to an automated external defibrillator (AED) to thereby facilitate communications from the PSAP to the AED via the AED network server.  
1. A method of communicating information to a telecommunicator, the method comprising: at an AED network server, receiving a current location of an automated external defibrillator (AED) that has been deployed for emergency use; at the AED network server, receiving defibrillator incident information generated by the AED, the defibrillator incident information being received directly or indirectly from the AED in real time during the emergency use of the AED; and transmitting at least selected portions of the defibrillator incident information from the AED network server directly or indirectly to a Public Safety Answering Point (PSAP) responsible for handling calls to emergency services originating from an area that includes the current location of the AED, wherein the selected defibrillator incident information is forwarded to the PSAP in real time during the emergency use of the AED such that the selected defibrillator incident information can be utilized in real time by the telecommunicator to provide directions to a caregiver utilizing the AED or a caller at the location of the AED during the emergency use of the AED.
13
13. A method as recited in claim 12 wherein the message is conveyed from the telecommunicator to the AED during emergency use of the AED.  
-
14
14. A method as recited in claim 12 wherein the message is a triggering message that causes the AED to generate a predetermined audio instruction that is prestored by the AED.  
-
15
15. A method as recited in claim 14 wherein the triggering message causes the AED to play or replay a CPR guidance instruction.  
-
16
16. A method as recited in claim 14 wherein the triggering message causes the AED to play or replay an instruction that requests a user to select an operating mode appropriate for a patient that the AED is being used for.  
-
17
17. A method as recited in claim 14 wherein the triggering message causes the AED or a unit associated with the AED to play an audio request to turn the AED on.  
-
18
18. An AED network server configured to perform the method of claim 12.  
14. An AED network server configured to perform the method of claim 1.
19
19. A method of communicating information to a telecommunicator, the method comprising: at an emergency services interface (ESI), receiving defibrillator incident information generated by and automated external defibrillator (AED) directly or indirectly from the AED in real time during the emergency use of the AED; and transmitting at least selected portions of the defibrillator incident information from the emergency services interface directly or indirectly to a Public Safety Answering Point (PSAP) responsible for handling calls to emergency services originating from an area that includes a current location of the AED, wherein the selected defibrillator incident information is forwarded to the PSAP in real time during the emergency use of the AED such that the selected defibrillator incident information can be utilized in real time by the telecommunicator to provide directions to a caregiver utilizing the AED or a caller at the location of the AED during the emergency use of the AED.  
-
20
20. A method as recited in claim 19 wherein the emergency services interface processes at least some of the defibrillator incident information received from the AED and at least some of the selected defibrillator incident information transmitted to the PSAP is transmitted in a different format than such defibrillator incident information was received in.  
-
21
21. A method as recited in claim 19 further comprising displaying at least some of the selected defibrillator incident information on a display at the PSAP for use by the telecommunicator in real time while communicating with the caregiver or caller.  
-
22
22. A method as recited in claim 21 further comprising the telecommunicator utilizing the selected defibrillator incident information to provide directions to the caregiver or caller during the emergency use of the AED.  
-
23
23. A method as recited in claim 19 wherein the selected defibrillator incident information includes a current instruction state of the AED.
-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689